Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2006/0118012) in view of Lifshitz et al. (US 2014/0232053), hereinafter Lifshitz.
Regarding Claim 8, Katz discloses or teaches a sawhorse (fig. 1) including first (fig. 1, item 30 ) and second sawhorse legs (fig. 1, item 40) pivotably connected to each other at one end thereof to define an upper end (fig. 1 and 5) thereof, said sawhorse legs including sawhorse feet (fig. 1, hinge piece connected to the wheel item 300) at the lower ends thereof; two support rods (fig. 1, items 60) each said support rod pivotably mounted at a lower end (fig. 1, down by item 120) thereof to the feet of said first sawhorse leg and having a sliding rod (fig. 1, pin that has the line for item 110 running down the middle of it, since the pin can slide rotationally clockwise or counterclockwise) disposed therethrough adjacent an upper end (fig. 1, near item 110) thereof; a worktable (fig. 1, item 20) having a lower surface (fig. 1, opposite side of item 20); two pairs of flanges (fig. 1 and 3, connected to support rod indicated by item 110; if it is argued that flange cannot be identified then it would be obvious to one of ordinary skill in the art at the time the invention was filed to use flanges in fig. 11 and 13) each of said pair of flanges disposed at a corner of the worktable (fig. 1 and 3 or 11 and 13), each said flange having a channel (fig. 1 and 3, channel, located between the flange, that allows item 60 to slide into it, para. [0035-0042]; if it is argued that flange cannot be identified then it would be obvious to one of ordinary skill in the art at the time the invention was filed to use flanges in fig. 11 and 13) formed therethrough, one of said sliding rods slidably disposed at either end thereof in one channel of one flange of a pair of flanges (fig. 1 and 3, pin that has the line for item 110 running down the middle of it, since the pin can slide rotationally clockwise or counterclockwise, and the pin extends from both outside facing flanges to both inside facing flanges. The pin that can rotate is on either side of the flange; if it is argued that flange cannot be identified then it would be obvious to one of ordinary skill in the art at the time the invention was filed to use flanges in fig. 11 and 13).
Katz does not explicitly show how its clamping mechanism works (fig. 1 and 3, items 240 and 250, para. [0044]) and that it has a first and second rack; a first gear disposed in engagement with said first rack and a second gear disposed in engagement with said second rack; a gear axis rod extending between and engaged with said first gear and said second gear. However, Lifshitz teaches a first rack (fig. 2, item 30, para. [0018-0022]) and a second rack (fig. 2, item 30, para. [0018-0022]) on a lower surface of said worktable; a first gear (fig. 2, item 38, para. [0018-0022]) disposed in engagement with said first rack and a second gear (fig. 2, item 38, para. [0018-0022], two sprockets) disposed in engagement with said second rack; a gear axis rod (fig. 2, item 35) extending between and engaged with said first gear and said second gear. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the worksurface clamping mechanism in Katz to operate by one hand with two gears, two racks, and a gear rod as in Lifshitz, because having two gears, two racks, and a gear rod implemented in a worksurface clamping mechanism allows the user to apply the clamp on a workpiece with one hand while leaving the other hand available to stabilize the workpiece.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Lifshitz as applied to claim 8, in further view of Cheng (US 4909491).
Regarding Claim 9, Katz as modified by Lifshitz does not explicitly state or show a first and second slider housing each defining an interior region therein, with said first gear and said first rack disposed within said first slider housing interior region and said second gear and said second rack disposed with said second slider housing interior region, said first and second slider housings pivotably secured on said first sawhorse leg.  However, Cheng teaches a first slider housing (fig. 2, item 33) and a second slider housing (fig. 2, item 33 in other flange) each defining an interior region (fig. 5, item 33, shows space for item 34 to pass through and open at the bottom) therein, said first gear (fig. 3, item 34, in first flange) and said first rack (fig. 3, item 23, in first flange) disposed within said first slider housing interior region and said second gear (fig. 3, item 34, in second flange) and said second rack (fig. 3, item 23, in first flange) disposed with said second slider housing interior region, said first and second slider housings pivotably secured on said first sawhorse leg (fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the sawhorse in Katz as modified by Lifshitz with a first and second slider housing each defining an interior region therein as in Cheng, because having a first and second slider housing each defining an interior region therein provides stability for the table top while also providing protection to the gears and racks.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7 and 13-20 are allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claims 1 and 16, in particular the following elements: first gear and second gear both disposed on the same gear rod; when in position the rear side of the work table is substantially horizontally disposed and overlies the upper end of the upper sawhorse surface of the sawhorse assembly. The closest prior art, Katz (US 2006/0118012), fails to disclose all these missing elements.  
Response to Amendments and Arguments
The amendment filed June 14, 2022 has been entered.  Claims 13-20 are new and claims 1-20 are pending in the application.  Applicant’s arguments, see pages 11-12, filed June 14, 2022, with respect to 35 USC §103 have been fully considered and are not persuasive.  Applicant claims that Katz element 110 is not a sliding rod.  However, the applicant never defined in which direction the rod needed to be able to slide. Thus, it is obvious that the pin indicated by element 110 can rotate in the clockwise or counterclockwise direction. In addition, there is nothing stopping the pin from sliding in and out of the hole coupling the legs to the table flange. Therefore, the applicant’s arguments on the sliding rod is not persuasive.
Applicant also argue that each flange has a channel formed therethrough which is claimed to be defined in paragraph [0053] and that Katz does not have a flange or flanges, but even if it did, none show a channel formed therethrough which allow for the recited sliding to occur, see page 12 of applicant’s arguments.  Paragraph [0053] does not discuss the channel (24a, 26a). Examiner believes the applicant intended to reference paragraph [0052] of the specification. The applicant’s arguments are not persuasive. The applicant does not claim any of the specific structure located in the specification paragraph [0052] within claim 8.  Nor does the application define “channel” in the specification or in the claims.  The examiner can take the reasonable broadest interpretation of “channel” in claim 8 since it is not defined specifically in the specification. Merriam-Webster’s defined “channel” as a “tubular enclosed passage”.  As such, the hole in the flange for the pin was interpreted to be the channel.  As such, each flange has a “channel” which the pin can slide by sliding in the clockwise or counterclockwise direction; or sliding in and out of the hole coupling the legs to the table flange. Therefore, the applicant’s arguments on the sliding rod is not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723 





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723